
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3409
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 13, 2012
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To limit the authority of the Secretary of
		  the Interior to issue regulations before December 31, 2013, under the Surface
		  Mining Control and Reclamation Act of 1977.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop the War on Coal Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—Limitation on authority to issue regulations under the
				Surface Mining Control and Reclamation Act of 1977
					Sec. 101. Limitation on authority to issue regulations under
				the Surface Mining Control and Reclamation Act of 1977.
					Sec. 102. Publication of scientific studies for proposed
				rules.
					Title II—No greenhouse gas regulation under the Clean Air
				Act
					Sec. 201. No regulation of emissions of greenhouse
				gases.
					Sec. 202. Preserving one national standard for
				automobiles.
					Title III—Transparency in Regulatory Analysis of Impacts on
				Nation
					Sec. 301. Committee for the Cumulative Analysis of Regulations
				that Impact Energy and Manufacturing in the United States.
					Sec. 302. Analyses.
					Sec. 303. Reports; public comment.
					Sec. 304. Additional provisions relating to certain
				rules.
					Sec. 305. Consideration of feasibility and cost in establishing
				national ambient air quality standards.
					Title IV—Management and disposal of coal combustion
				residuals
					Sec. 401. Management and disposal of coal combustion
				residuals.
					Sec. 402. 2000 Regulatory determination.
					Sec. 403. Technical assistance.
					Sec. 404. Federal Power Act.
					Title V—Preserving State authority to make determinations
				relating to water quality standards
					Sec. 501. State water quality standards.
					Sec. 502. Permits for dredged or fill material.
					Sec. 503. Deadlines for agency comments.
					Sec. 504. Applicability of amendments.
					Sec. 505. Reporting on harmful pollutants.
					Sec. 506. Pipelines crossing streambeds.
					Sec. 507. Impacts of EPA regulatory activity on employment and
				economic activity.
					Title VI—REGIONAL HAZE REGULATORY RELIEF
					Sec. 601. Implementation plans.
					Sec. 602. Visibility protection for Federal Class I
				areas.
					Title VII—No regional haze regulation on the coal-powered Navajo
				generating station
					Sec. 701. Limitation on authority to issue
				regulations.
				
			ILimitation on
			 authority to issue regulations under the Surface Mining Control and Reclamation
			 Act of 1977
			101.Limitation on
			 authority to issue regulations under the Surface Mining Control and Reclamation
			 Act of 1977The Secretary of
			 the Interior may not, before December 31, 2013, issue or approve any proposed
			 or final regulation under the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1201
			 et seq.) that would—
				(1)adversely impact
			 employment in coal mines in the United States;
				(2)cause a reduction
			 in revenue received by the Federal Government or any State, tribal, or local
			 government, by reducing through regulation the amount of coal in the United
			 States that is available for mining;
				(3)reduce the amount of coal available for
			 domestic consumption or for export;
				(4)designate any area
			 as unsuitable for surface coal mining and reclamation operations; or
				(5)expose the United
			 States to liability for taking the value of privately owned coal through
			 regulation.
				102.Publication of
			 scientific studies for proposed rules
				(a)RequirementTitle VI of the Surface Mining Control and
			 Reclamation Act of 1977 (16 U.S.C. 1291 et seq.) is amended
			 by adding at the end the following:
					
						722.Publication of scientific studies for proposed
		  rules(a)RequirementThe Secretary, or any other Federal
				official proposing a rule under this Act, shall publish with each rule proposed
				under this Act each scientific study the Secretary or other official,
				respectively, relied on in developing the rule.
							(b)Scientific study
				definedIn this section the
				term scientific study means a study that—
								(1)applies rigorous, systematic, and objective
				methodology to obtain reliable and valid knowledge relevant to the subject
				matter involved;
								(2)presents findings and makes claims that are
				appropriate to, and supported by, the methods that have been employed;
				and
								(3)includes, appropriate to the rule being
				proposed—
									(A)use of systematic, empirical methods that
				draw on observation or experiment;
									(B)use of data analyses that are adequate to
				support the general findings;
									(C)reliance on measurements or observational
				methods that provide reliable and generalizable findings;
									(D)strong claims of causal relationships, only
				with research designs that eliminate plausible competing explanations for
				observed results, such as, but not limited to, random-assignment
				experiments;
									(E)presentation of
				studies and methods in sufficient detail and clarity to allow for replication
				or, at a minimum, to offer the opportunity to build systematically on the
				findings of the research;
									(F)acceptance by a peer-reviewed journal or
				critique by a panel of independent experts through a comparably rigorous,
				objective, and scientific review; and
									(G)consistency of findings across multiple
				studies or sites to support the generality of results and
				conclusions.
									.
				(b)Clerical
			 amendmentThe table of contents at the end of the first section
			 of such Act is amended by adding at the end of the items relating to such title
			 the following:
					
						
							Sec. 722. Publication of scientific
				studies for proposed
				rules.
						
						.
				IINo
			 greenhouse gas regulation under the Clean Air Act
			201.No regulation
			 of emissions of greenhouse gasesTitle III of the Clean Air Act
			 (42 U.S.C. 7601 et
			 seq.) is amended by adding at the end the following:
				
					330.No Regulation
				of emissions of greenhouse gases
						(a)DefinitionIn
				this section, the term greenhouse gas means any of the
				following:
							(1)Water
				vapor.
							(2)Carbon
				dioxide.
							(3)Methane.
							(4)Nitrous
				oxide.
							(5)Sulfur
				hexafluoride.
							(6)Hydrofluorocarbons.
							(7)Perfluorocarbons.
							(8)Any other
				substance subject to, or proposed to be subject to, regulation, action, or
				consideration under this Act to address climate change.
							(b)Limitation on
				agency action
							(1)Limitation
								(A)In
				generalThe Administrator may not, under this Act, promulgate any
				regulation concerning, take action relating to, or take into consideration the
				emission of a greenhouse gas to address climate change.
								(B)Air pollutant
				definitionThe definition of the term air pollutant
				in section 302(g) does not include a greenhouse gas. Notwithstanding the
				previous sentence, such definition may include a greenhouse gas for purposes of
				addressing concerns other than climate change.
								(2)ExceptionsParagraph
				(1) does not prohibit the following:
								(A)Notwithstanding paragraph (4)(B),
				implementation and enforcement of the rule entitled Light-Duty Vehicle
				Greenhouse Gas Emission Standards and Corporate Average Fuel Economy
				Standards (as published at 75 Fed. Reg. 25324 (May 7, 2010) and without
				further revision) and implementation and enforcement of the rule entitled
				Greenhouse Gas Emissions Standards and Fuel Efficiency Standards for
				Medium- and Heavy-Duty Engines and Vehicles (as published at 76 Fed.
				Reg. 57106 (September 15, 2011) and without further revision).
								(B)Implementation and
				enforcement of section 211(o).
								(C)Statutorily authorized Federal research,
				development, demonstration programs and voluntary programs addressing climate
				change.
								(D)Implementation and
				enforcement of title VI to the extent such implementation or enforcement only
				involves one or more class I substances or class II substances (as such terms
				are defined in section 601).
								(E)Implementation and
				enforcement of section 821 (42 U.S.C. 7651k note) of
				Public Law
				101–549 (commonly referred to as the Clean Air Act
				Amendments of 1990).
								(3)Inapplicability
				of provisionsNothing listed in paragraph (2) shall cause a
				greenhouse gas to be subject to part C of title I (relating to prevention of
				significant deterioration of air quality) or considered an air pollutant for
				purposes of title V (relating to permits).
							(4)Certain prior
				agency actionsThe following rules and actions (including any
				supplement or revision to such rules and actions) are repealed and shall have
				no legal effect:
								(A)Mandatory
				Reporting of Greenhouse Gases, published at 74 Fed. Reg. 56260 (October
				30, 2009).
								(B)Endangerment
				and Cause or Contribute Findings for Greenhouse Gases Under Section 202(a) of
				the Clean Air Act, published at 74 Fed. Reg. 66496 (December 15,
				2009).
								(C)Reconsideration
				of Interpretation of Regulations That Determine Pollutants Covered by Clean Air
				Act Permitting Programs, published at 75 Fed. Reg. 17004 (April 2,
				2010) and the memorandum from Stephen L. Johnson, Environmental Protection
				Agency (EPA) Administrator, to EPA Regional Administrators, concerning
				EPA’s Interpretation of Regulations that Determine Pollutants Covered by
				Federal Prevention of Significant Deterioration (PSD) Permit Program
				(December 18, 2008).
								(D)Prevention
				of Significant Deterioration and Title V Greenhouse Gas Tailoring Rule,
				published at 75 Fed. Reg. 31514 (June 3, 2010).
								(E)Action To
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Finding of
				Substantial Inadequacy and SIP Call, published at 75 Fed. Reg. 77698
				(December 13, 2010).
								(F)Action To Ensure Authority To Issue
				Permits Under the Prevention of Significant Deterioration Program to Sources of
				Greenhouse Gas Emissions: Finding of Failure To Submit State Implementation
				Plan Revisions Required for Greenhouse Gases, published at 75 Fed. Reg.
				81874 (December 29, 2010).
								(G)Action to
				Ensure Authority To Issue Permits Under the Prevention of Significant
				Deterioration Program to Sources of Greenhouse Gas Emissions: Federal
				Implementation Plan, published at 75 Fed. Reg. 82246 (December 30,
				2010).
								(H)Action to
				Ensure Authority to Implement Title V Permitting Programs Under the Greenhouse
				Gas Tailoring Rule, published at 75 Fed. Reg. 82254 (December 30,
				2010).
								(I)Determinations
				Concerning Need for Error Correction, Partial Approval and Partial Disapproval,
				and Federal Implementation Plan Regarding Texas Prevention of Significant
				Deterioration Program, published at 75 Fed. Reg. 82430 (December 30,
				2010).
								(J)Limitation
				of Approval of Prevention of Significant Deterioration Provisions Concerning
				Greenhouse Gas Emitting-Sources in State Implementation Plans,
				published at 75 Fed. Reg. 82536 (December 30, 2010).
								(K)Determinations Concerning Need for
				Error Correction, Partial Approval and Partial Disapproval, and Federal
				Implementation Plan Regarding Texas Prevention of Significant Deterioration
				Program; Proposed Rule, published at 75 Fed. Reg. 82365 (December 30,
				2010).
								(L)Except for actions
				listed in paragraph (2), any other Federal action under this Act occurring
				before the date of enactment of this section that constitutes a stationary
				source permitting requirement or an emissions standard for a greenhouse gas to
				address climate change.
								(5)State
				action
								(A)No
				limitationThis section does
				not limit or otherwise affect the authority of a State to adopt, amend,
				enforce, or repeal State laws and regulations pertaining to the emission of a
				greenhouse gas.
								(B)Exception
									(i)RuleNotwithstanding
				subparagraph (A), any provision described in clause (ii)—
										(I)is not federally
				enforceable;
										(II)is not deemed to
				be a part of Federal law; and
										(III)is deemed to be
				stricken from the plan described in clause (ii)(I) or the program or permit
				described in clause (ii)(II), as applicable.
										(ii)Provision
				definedFor purposes of clause (i), the term
				provision means any provision that—
										(I)is contained in a State implementation plan
				under section 110 and authorizes or requires a limitation on, or imposes a
				permit requirement for, the emission of a greenhouse gas to address climate
				change; or
										(II)is part of an operating permit program
				under title V, or a permit issued pursuant to title V, and authorizes or
				requires a limitation on the emission of a greenhouse gas to address climate
				change.
										(C)Action by
				AdministratorThe Administrator may not approve or make federally
				enforceable any provision described in subparagraph
				(B)(ii).
								.
			202.Preserving one
			 national standard for automobiles
				(a)FindingCongress finds that the emissions of
			 greenhouse gases from a motor vehicle tailpipe are related to fuel
			 economy.
				(b)Report
			 requiredNot later than 60
			 days after the date of enactment of this Act, the Secretary of Transportation
			 shall submit a report to the Congress that, notwithstanding section 201,
			 assumes the implementation and enforcement of the final rule entitled
			 2017 and Later Model Year Light-Duty Vehicle Greenhouse Gas Emissions
			 and Corporate Average Fuel Economy Standards (issued on August 28,
			 2012) and estimates—
					(1)the total number
			 of jobs that will be lost due to decreased demand by year caused by the
			 rule;
					(2)the number of
			 additional fatalities and injuries that will be caused by the rule; and
					(3)the additional
			 cost to the economy of the redundant regulation of fuel economy and greenhouse
			 gas emissions by the Environmental Protection Agency and State agencies for
			 model years 2011 through 2025.
					(c)ConsultationOther
			 than to gather basic factual information, the Secretary of Transportation shall
			 not consult with the Administrator of the Environmental Protection Agency or
			 any official from the California Air Resources Board in fulfilling the
			 requirement described in subsection (b).
				(d)Amendment to the
			 Clean Air ActSection 209(b)
			 of the Clean Air Act (42 U.S.C. 7543) is amended by
			 adding at the end the following:
					
						(4)With respect to standards for emissions of
				greenhouse gases (as defined in section 330) for model year 2017 or any
				subsequent model year new motor vehicles and new motor vehicle engines—
							(A)the Administrator may not waive
				application of subsection (a); and
							(B)no waiver granted prior to the date of
				enactment of this paragraph may be construed to waive the application of
				subsection
				(a).
							.
				IIITransparency in
			 Regulatory Analysis of Impacts on Nation
			301.Committee for
			 the Cumulative Analysis of Regulations that Impact Energy and Manufacturing in
			 the United States
				(a)EstablishmentThe President shall establish a committee
			 to be known as the Committee for the Cumulative Analysis of Regulations that
			 Impact Energy and Manufacturing in the United States (in this Act referred to
			 as the Committee) to analyze and report on the cumulative and
			 incremental impacts of certain rules and actions of the Environmental
			 Protection Agency, in accordance with sections 302 and 303.
				(b)MembersThe Committee shall be composed of the
			 following officials (or their designees):
					(1)The Secretary of
			 Agriculture, acting through the Chief Economist.
					(2)The Secretary of Commerce, acting through
			 the Chief Economist and the Under Secretary for International Trade.
					(3)The Secretary of Labor, acting through the
			 Commissioner of the Bureau of Labor Statistics.
					(4)The Secretary of Energy, acting through the
			 Administrator of the Energy Information Administration.
					(5)The Secretary of the Treasury, acting
			 through the Deputy Assistant Secretary for Environment and Energy of the
			 Department of the Treasury.
					(6)The Administrator
			 of the Environmental Protection Agency.
					(7)The Chairman of
			 the Council of Economic Advisors.
					(8)The Chairman of
			 the Federal Energy Regulatory Commission.
					(9)The Administrator
			 of the Office of Information and Regulatory Affairs.
					(10)The Chief Counsel
			 for Advocacy of the Small Business Administration.
					(11)The Chairman of the United States
			 International Trade Commission, acting through the Office of Economics.
					(c)ChairThe Secretary of Commerce shall serve as
			 Chair of the Committee. In carrying out the functions of the Chair, the
			 Secretary of Commerce shall consult with the members serving on the Committee
			 pursuant to paragraphs (5) and (11) of subsection (b).
				(d)ConsultationIn conducting analyses under section 302
			 and preparing reports under section 303, the Committee shall consult with, and
			 consider pertinent reports issued by, the Electric Reliability Organization
			 certified under section 215(c) of the Federal Power Act (16 U.S.C.
			 824o(c)).
				(e)TerminationThe Committee shall terminate 60 days after
			 submitting its final report pursuant to section 303(c).
				302.Analyses
				(a)ScopeThe
			 Committee shall conduct analyses, for each of the calendar years 2016, 2020,
			 and 2030, of the following:
					(1)The cumulative impact of covered rules that
			 are promulgated as final regulations on or before January 1, 2013, in
			 combination with covered actions.
					(2)The cumulative impact of all covered rules
			 (including covered rules that have not been promulgated as final regulations on
			 or before January 1, 2013), in combination with covered actions.
					(3)The incremental impact of each covered rule
			 not promulgated as a final regulation on or before January 1, 2013, relative to
			 an analytic baseline representing the results of the analysis conducted under
			 paragraph (1).
					(b)ContentsThe Committee shall include in each
			 analysis conducted under this section the following:
					(1)Estimates of the
			 impacts of the covered rules and covered actions with regard to—
						(A)the global economic competitiveness of the
			 United States, particularly with respect to energy intensive and trade
			 sensitive industries;
						(B)other cumulative costs and cumulative
			 benefits, including evaluation through a general equilibrium model
			 approach;
						(C)any resulting
			 change in national, State, and regional electricity prices;
						(D)any resulting change in national, State,
			 and regional fuel prices;
						(E)the impact on national, State, and regional
			 employment during the 5-year period beginning on the date of enactment of this
			 Act, and also in the long term, including secondary impacts associated with
			 increased energy prices and facility closures; and
						(F)the reliability
			 and adequacy of bulk power supply in the United States.
						(2)Discussion of key uncertainties and
			 assumptions associated with each estimate.
					(3)A sensitivity analysis.
					(4)Discussion, and where feasible an
			 assessment, of the cumulative impact of the covered rules and covered actions
			 on—
						(A)consumers;
						(B)small
			 businesses;
						(C)regional
			 economies;
						(D)State, local, and
			 tribal governments;
						(E)low-income communities;
						(F)public health, including health effects
			 associated with regulatory costs;
						(G)local and
			 industry-specific labor markets; and
						(H)agriculture,
						as well as
			 key uncertainties associated with each topic.(c)MethodsIn conducting analyses under this section,
			 the Committee shall use the best available methods, consistent with guidance
			 from the Office of Information and Regulatory Affairs and the Office of
			 Management and Budget Circular A–4.
				(d)DataIn conducting analyses under this section,
			 the Committee—
					(1)shall use the best
			 data that are available to the public or supplied to the Committee by its
			 members, including the most recent such data appropriate for this analysis
			 representing air quality, facility emissions, and installed controls;
			 and
					(2)is not required to
			 create data or to use data that are not readily accessible.
					(e)Covered
			 rulesIn this section, the
			 term covered rule means the following:
					(1)The following
			 published rules (including any successor or substantially similar rule):
						(A)The Clean Air Interstate Rule (as defined
			 in section 304(a)(4)).
						(B)National Ambient Air Quality
			 Standards for Ozone, published at 73 Fed. Reg. 16436 (March 27,
			 2008).
						(C)National Emission Standards for
			 Hazardous Air Pollutants for Major Sources: Industrial, Commercial, and
			 Institutional Boilers and Process Heaters, published at 76 Fed. Reg.
			 15608 (March 21, 2011).
						(D)National Emission Standards for
			 Hazardous Air Pollutants for Area Sources: Industrial, Commercial, and
			 Institutional Boilers, published at 76 Fed. Reg. 15554 (March 21,
			 2011).
						(E)National Emission Standards for
			 Hazardous Air Pollutants from Coal- and Oil-fired Electric Utility Steam
			 Generating Units and Standards of Performance for Fossil-Fuel-Fired Electric
			 Utility, Industrial-Commercial-Institutional, and Small
			 Industrial-Commercial-Institutional Steam Generating Units, published
			 at 77 Fed. Reg. 9304 (February 16, 2012).
						(F)Hazardous and Solid Waste Management
			 System; Identification and Listing of Special Wastes; Disposal of Coal
			 Combustion Residuals From Electric Utilities, published at 75 Fed. Reg.
			 35127 (June 21, 2010).
						(G)Primary National Ambient Air Quality
			 Standard for Sulfur Dioxide, published at 75 Fed. Reg. 35520 (June 22,
			 2010).
						(H)Primary National Ambient Air Quality
			 Standards for Nitrogen Dioxide, published at 75 Fed. Reg. 6474
			 (February 9, 2010).
						(I)National Emission Standards for
			 Hazardous Air Pollutants from the Portland Cement Manufacturing Industry and
			 Standards of Performance for Portland Cement Plants, published at 75
			 Fed. Reg. 54970 (September 9, 2010).
						(2)The following
			 additional rules or guidelines promulgated on or after January 1, 2009:
						(A)Any rule or guideline promulgated under
			 section 111(b) or 111(d) of the Clean Air Act (42 U.S.C. 7411(b), 7411(d)) to
			 address climate change.
						(B)Any rule or guideline promulgated by the
			 Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency under or as the result of section 169A or
			 169B of the Clean Air Act (42 U.S.C. 7491, 7492).
						(C)Any rule
			 establishing or modifying a national ambient air quality standard under section
			 109 of the Clean Air Act (42 U.S.C. 7409).
						(D)Any rule addressing fuels under title II of
			 the Clean Air Act (42 U.S.C. 7521 et seq.) as
			 described in the Unified Agenda of Federal Regulatory and Deregulatory Actions
			 under Regulatory Identification Number 2060–AQ86, or any substantially similar
			 rule, including any rule under section 211(v) of the Clean Air Act
			 (42 U.S.C.
			 7545(v)).
						(f)Covered
			 actionsIn this section, the
			 term covered action means any action on or after January 1, 2009,
			 by the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality) or
			 title V (relating to permitting) of the Clean Air Act (42 U.S.C. 7401 et seq.), if such
			 application occurs with respect to an air pollutant that is identified as a
			 greenhouse gas in Endangerment and Cause or Contribute Findings for
			 Greenhouse Gases Under Section 202(a) of the Clean Air Act, published
			 at 74 Fed. Reg. 66496 (December 15, 2009).
				303.Reports; public
			 comment
				(a)Preliminary
			 reportNot later than March 31, 2013, the Committee shall make
			 public and submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a preliminary report containing the results of the analyses conducted under
			 section 302.
				(b)Public comment
			 periodThe Committee shall accept public comments regarding the
			 preliminary report submitted under subsection (a) for a period of 120 days
			 after such submission.
				(c)Final
			 reportNot later than September 30, 2013, the Committee shall
			 submit to Congress a final report containing the analyses conducted under
			 section 302, including any revisions to such analyses made as a result of
			 public comments, and a response to such comments.
				304.Additional
			 provisions relating to certain rules
				(a)Cross-State Air
			 Pollution rule/Transport rule
					(1)Earlier
			 rulesThe rule entitled
			 Federal Implementation Plans: Interstate Transport of Fine Particulate
			 Matter and Ozone and Correction of SIP Approvals, published at 76 Fed.
			 Reg. 48208 (August 8, 2011), and any successor or substantially similar rule,
			 shall be of no force or effect, and shall be treated as though such rule had
			 never taken effect.
					(2)Continued
			 applicability of Clean Air Interstate RuleIn place of any rule described in paragraph
			 (1), the Administrator of the Environmental Protection Agency (in this section
			 referred to as the Administrator) shall continue to implement
			 the Clean Air Interstate Rule.
					(3)Additional
			 rulemakings
						(A)Issuance of new
			 rulesThe Administrator—
							(i)shall not issue
			 any proposed or final rule under section 110(a)(2)(D)(i)(I) or section 126 of
			 the Clean Air Act (42 U.S.C. 7410(a)(2)(D)(i)(I),
			 7426) relating to national ambient air quality standards for ozone or
			 particulate matter (including any modification of the Clean Air Interstate
			 Rule) before the date that is 3 years after the date on which the Committee
			 submits the final report under section 303(c);
							(ii)in issuing any
			 rule described in clause (i), shall base the rule on actual monitored (and not
			 modeled) data and shall, notwithstanding section 110(a)(2)(D)(i)(I), allow the
			 trading of emissions allowances among entities covered by the rule irrespective
			 of the States in which such entities are located;
							(iii)shall not issue any proposed or final rule
			 under section 109 of the Clean Air Act (42 U.S.C. 7409) that relies upon
			 scientific or technical data that have not been made available to the public;
			 and
							(iv)shall not issue
			 any proposed or final rule under section 109 of the Clean Air Act
			 (42 U.S.C.
			 7409), unless the accompanying regulatory impact analysis, as
			 required under Executive Order No. 12866, is peer reviewed in a manner
			 consistent with the Office of Management and Budget’s Final Information
			 Quality Bulletin for Peer Review and the third edition of the
			 Environmental Protection Agency’s Peer Review Handbook.
							(B)Implementation
			 scheduleIn promulgating any final rule described in subparagraph
			 (A)(i), the Administrator shall establish a date for State implementation of
			 the standards established by such final rule that is not earlier than 3 years
			 after the date of publication of such final rule.
						(4)Definition of
			 Clean Air Interstate RuleFor purposes of this section, the term
			 Clean Air Interstate Rule means the Clean Air Interstate Rule and
			 the rule establishing Federal Implementation Plans for the Clean Air Interstate
			 Rule as promulgated and modified by the Administrator (70 Fed. Reg. 25162 (May
			 12, 2005), 71 Fed. Reg. 25288 (April 28, 2006), 72 Fed. Reg. 55657 (October 1,
			 2007), 72 Fed. Reg. 59190 (October 19, 2007), 72 Fed. Reg. 62338 (November 2,
			 2007), 74 Fed. Reg. 56721 (November 3, 2009)).
					(b)Steam generating
			 unit rules
					(1)Earlier
			 rulesThe proposed rule
			 entitled National Emission Standards for Hazardous Air Pollutants From
			 Coal- and Oil-Fired Electric Utility Steam Generating Units and Standards of
			 Performance for Fossil-Fuel-Fired Electric Utility, Industrial-Commercial-
			 Institutional, and Small Industrial-Commercial-Institutional Steam Generating
			 Units published at 76 Fed. Reg. 24976 (May 3, 2011), and any final rule
			 that is based on such proposed rule and is issued prior to the date of the
			 enactment of this Act, shall be of no force and effect, and shall be treated as
			 though such proposed or final rule had never been issued. In conducting
			 analyses under section 302(a), the Committee shall analyze the rule described
			 in section 302(e)(1)(E) (including any successor or substantially similar rule)
			 as if the preceding sentence did not apply to such rule.
					(2)Promulgation of
			 final rulesIn place of the
			 rules described in paragraph (1), the Administrator shall—
						(A)issue regulations establishing national
			 emission standards for coal-and oil-fired electric utility steam generating
			 units under section 112 of the Clean Air Act (42 U.S.C. 7412) with respect to
			 each hazardous air pollutant for which the Administrator finds such regulations
			 are appropriate and necessary pursuant to subsection (n)(1)(A) of such
			 section;
						(B)issue regulations
			 establishing standards of performance for fossil-fuel-fired electric utility,
			 industrial-commercial-institutional, and small
			 industrial-commercial-institutional steam generating units under section 111 of
			 the Clean Air Act (42
			 U.S.C. 111); and
						(C)issue the final
			 regulations required by subparagraphs (A) and (B)—
							(i)after issuing
			 proposed regulations under such subparagraphs;
							(ii)after
			 consideration of the final report submitted under section 303(c); and
							(iii)not earlier than
			 the date that is 12 months after the date on which the Committee submits such
			 report to the Congress, or such later date as may be determined by the
			 Administrator.
							(3)Compliance
			 provisions
						(A)Establishment of
			 compliance datesIn
			 promulgating the regulations under paragraph (2), the Administrator—
							(i)shall establish a date for compliance with
			 the standards and requirements under such regulations that is not earlier than
			 5 years after the effective date of the regulations; and
							(ii)in
			 establishing a date for such compliance, shall take into consideration—
								(I)the costs of achieving emissions
			 reductions;
								(II)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
								(III)the feasibility
			 of implementing the standards and requirements, including the time needed
			 to—
									(aa)obtain necessary permit approvals; and
									(bb)procure, install,
			 and test control equipment;
									(IV)the availability of equipment, suppliers,
			 and labor, given the requirements of the regulations and other proposed or
			 finalized regulations; and
								(V)potential net
			 employment impacts.
								(B)New
			 sourcesWith respect to the
			 regulations promulgated pursuant to paragraph (2)—
							(i)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(A) establishing an emission
			 standard under section 112 of the Clean Air Act (42 U.S.C. 7412) shall be treated as
			 the date on which the Administrator first proposes such a regulation for
			 purposes of applying the definition of a new source under section 112(a)(4) of
			 such Act (42 U.S.C.
			 7412(a)(4));
							(ii)the date on which the Administrator
			 proposes a regulation pursuant to paragraph (2)(B) establishing a standard of
			 performance under section 111 of the Clean Air Act (42 U.S.C. 7411)
			 shall be treated as the date on which the Administrator proposes such a
			 regulation for purposes of applying the definition of a new source under
			 section 111(a)(2) of such Act (42 U.S.C. 7411(a)(2));
							(iii)for purposes of any emission standard or
			 limitation applicable to electric utility steam generating units, the term
			 new source means a stationary source for which a preconstruction
			 permit or other preconstruction approval required under the Clean Air Act
			 (42 U.S.C. 7401 et
			 seq.) has been issued after the effective date of such
			 emissions standard or limitation; and
							(iv)for purposes of clause (iii), the date of
			 issuance of a preconstruction permit or other preconstruction approval is
			 deemed to be the date on which such permit or approval is issued to the
			 applicant irrespective of any administrative or judicial review occurring after
			 such date.
							(C)Rule of
			 constructionNothing in this subsection shall be construed to
			 restrict or otherwise affect the provisions of paragraphs (3)(B) and (4) of
			 section 112(i) of the Clean Air Act (42 U.S.C. 7412(i)).
						(4)Other
			 provisions
						(A)Establishment of
			 standards achievable in practiceThe regulations promulgated pursuant to
			 paragraph (2)(A) of this section shall apply section 112(d)(3) of the Clean Air
			 Act (42 U.S.C.
			 7412(d)(3)) in accordance with the following:
							(i)New
			 sourcesWith respect to new
			 sources:
								(I)The Administrator shall identify the best
			 controlled similar source for each source category or subcategory.
								(II)The best
			 controlled similar source for a category or subcategory shall be the single
			 source that is determined by the Administrator to be the best controlled, in
			 the aggregate, for all of the hazardous air pollutants for which the
			 Administrator intends to issue standards for such source category or
			 subcategory, under actual operating conditions, taking into account the
			 variability in actual source performance, source design, fuels, controls,
			 ability to measure pollutant emissions, and operating conditions.
								(ii)Existing
			 sourcesWith respect to
			 existing sources:
								(I)The Administrator shall identify one group
			 of sources that constitutes the best performing 12 percent of existing sources
			 for each source category or subcategory.
								(II)The group
			 constituting the best performing 12 percent of existing sources for a category
			 or subcategory shall be the single group that is determined by the
			 Administrator to be the best performing, in the aggregate, for all of the
			 hazardous air pollutants for which the Administrator intends to issue standards
			 for such source category or subcategory, under actual operating conditions,
			 taking into account the variability in actual source performance, source
			 design, fuels, controls, ability to measure pollutant emissions, and operating
			 conditions.
								(B)Regulatory
			 alternativesFor the
			 regulations promulgated pursuant to paragraph (2) of this section, from among
			 the range of regulatory alternatives authorized under the Clean Air Act
			 (42 U.S.C. 7401 et
			 seq.), including work practice standards under section 112(h)
			 of such Act (42
			 U.S.C. 7412(h)), the Administrator shall impose the least
			 burdensome, consistent with the purposes of such Act and Executive Order No.
			 13563 published at 76 Fed. Reg. 3821 (January 21, 2011).
						305.Consideration
			 of feasibility and cost in establishing national ambient air quality
			 standardsIn establishing any
			 national primary or secondary ambient air quality standard under section 109 of
			 the Clean Air Act (42 U.S.C. 7409), the Administrator
			 of the Environmental Protection Agency shall take into consideration
			 feasibility and cost.
			IVManagement and
			 disposal of coal combustion residuals
			401.Management and
			 disposal of coal combustion residuals
				(a)In
			 generalSubtitle D of the Solid Waste Disposal Act
			 (42 U.S.C. 6941 et
			 seq.) is amended by adding at the end the following:
					
						4011.Management and
				disposal of coal combustion residuals
							(a)State permit
				programs for coal combustion residualsEach State may adopt and
				implement a coal combustion residuals permit program.
							(b)State
				actions
								(1)NotificationNot
				later than 6 months after the date of enactment of this section (except as
				provided by the deadline identified under subsection (d)(3)(B)), the Governor
				of each State shall notify the Administrator, in writing, whether such State
				will adopt and implement a coal combustion residuals permit program.
								(2)Certification
									(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in
				the case of a State that has notified the Administrator that it will implement
				a coal combustion residuals permit program, the head of the lead State agency
				responsible for implementing the coal combustion residuals permit program shall
				submit to the Administrator a certification that such coal combustion residuals
				permit program meets the specifications described in subsection (c).
									(B)ContentsA
				certification submitted under this paragraph shall include—
										(i)a
				letter identifying the lead State agency responsible for implementing the coal
				combustion residuals permit program, signed by the head of such agency;
										(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
										(iii)a narrative
				description that provides an explanation of how the State will ensure that the
				coal combustion residuals permit program meets the requirements of this
				section, including a description of the State’s—
											(I)process to inspect
				or otherwise determine compliance with such permit program;
											(II)process to
				enforce the requirements of such permit program;
											(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program; and
											(IV)statutes,
				regulations, or policies pertaining to public access to information, such as
				groundwater monitoring data;
											(iv)a
				legal certification that the State has, at the time of certification, fully
				effective statutes or regulations necessary to implement a coal combustion
				residuals permit program that meets the specifications described in subsection
				(c); and
										(v)copies of State
				statutes and regulations described in clause (iv).
										(C)UpdatesA
				State may update the certification as needed to reflect changes to the coal
				combustion residuals permit program.
									(3)Maintenance of
				4005(c) or 3006 programIn order to adopt or implement a coal
				combustion residuals permit program under this section (including pursuant to
				subsection (f)), the State agency responsible for implementing a coal
				combustion residuals permit program in a State shall maintain an approved
				program under section 4005(c) or an authorized program under section
				3006.
								(c)Permit program
				specifications
								(1)Minimum
				requirements
									(A)In
				generalA coal combustion residuals permit program shall apply
				the revised criteria described in paragraph (2) to owners or operators of
				structures, including surface impoundments, that receive coal combustion
				residuals.
									(B)Structural
				integrity
										(i)Engineering
				certificationA coal combustion residuals permit program shall
				require that an independent registered professional engineer certify
				that—
											(I)the design of
				structures is in accordance with recognized and generally accepted good
				engineering practices for containment of the maximum volume of coal combustion
				residuals and liquids appropriate for the structure; and
											(II)the construction
				and maintenance of the structure will ensure dam stability.
											(ii)InspectionA
				coal combustion residuals permit program shall require that structures that are
				surface impoundments be inspected not less than annually by an independent
				registered professional engineer to assure that the design, operation, and
				maintenance of the surface impoundment is in accordance with recognized and
				generally accepted good engineering practices for containment of the maximum
				volume of coal combustion residuals and liquids which can be impounded, so as
				to ensure dam stability.
										(iii)Deficiency
											(I)In
				generalIf the head of the agency responsible for implementing
				the coal combustion residuals permit program determines that a structure is
				deficient with respect to the requirements in clauses (i) and (ii), the head of
				the agency has the authority to require action to correct the deficiency
				according to a schedule determined by the agency.
											(II)Uncorrected
				deficienciesIf a deficiency is not corrected according to the
				schedule, the head of the agency has the authority to require that the
				structure close in accordance with subsection (h).
											(C)LocationEach
				structure that first receives coal combustion residuals after the date of
				enactment of this section shall be constructed with a base located a minimum of
				2 feet above the upper limit of the water table, unless it is demonstrated to
				the satisfaction of the agency responsible for implementing the coal combustion
				residuals permit program that—
										(i)the hydrogeologic
				characteristics of the structure and surrounding land would preclude such a
				requirement; and
										(ii)the function and
				integrity of the liner system will not be adversely impacted by contact with
				the water table.
										(D)Wind
				dispersal
										(i)In
				generalThe agency responsible for implementing the coal
				combustion residuals permit program shall require that owners or operators of
				structures address wind dispersal of dust by requiring cover, or by wetting
				coal combustion residuals with water to a moisture content that prevents wind
				dispersal, facilitates compaction, and does not result in free liquids.
										(ii)Alternative
				methodsSubject to the review and approval by the agency, owners
				or operators of structures may propose alternative methods to address wind
				dispersal of dust that will provide comparable or more effective control of
				dust.
										(E)PermitsThe
				agency responsible for implementing the coal combustion residuals permit
				program shall require that the owner or operator of each structure that
				receives coal combustion residuals after the date of enactment of this section
				apply for and obtain a permit incorporating the requirements of the coal
				combustion residuals permit program.
									(F)State
				notification and groundwater monitoring
										(i)NotificationNot
				later than the date on which a State submits a certification under subsection
				(b)(2), the State shall notify owners or operators of structures within the
				State of—
											(I)the obligation to
				apply for and obtain a permit under subparagraph (E); and
											(II)the groundwater
				monitoring requirements applicable to structures under paragraph
				(2)(A)(ii).
											(ii)Groundwater
				monitoringNot later than 1 year after the date on which a State
				submits a certification under subsection (b)(2), the State shall require the
				owner or operator of each structure to comply with the groundwater monitoring
				requirements under paragraph (2)(A)(ii).
										(G)Agency
				requirementsExcept for information described in
				section
				1905 of title 18, United States Code, the agency responsible
				for implementing the coal combustion residuals permit program shall ensure
				that—
										(i)documents for
				permit determinations are made available for public review and comment under
				the public participation process described in subsection
				(b)(2)(B)(iii)(III);
										(ii)final
				determinations on permit applications are made known to the public; and
										(iii)groundwater
				monitoring data collected under paragraph (2) is publicly available.
										(H)Agency
				authority
										(i)In
				generalThe agency responsible for implementing the coal
				combustion residuals permit program has the authority to—
											(I)obtain information
				necessary to determine whether the owner or operator of a structure is in
				compliance with the coal combustion residuals permit program requirements of
				this section;
											(II)conduct or
				require monitoring and testing to ensure that structures are in compliance with
				the coal combustion residuals permit program requirements of this section;
				and
											(III)enter, at
				reasonable times, any site or premise subject to the coal combustion residuals
				permit program for the purpose of inspecting structures and reviewing records
				relevant to the operation and maintenance of structures.
											(ii)Monitoring and
				testingIf monitoring or testing is conducted under clause
				(i)(II) by or for the agency responsible for implementing the coal combustion
				residuals permit program, the agency shall, if requested, provide to the owner
				or operator—
											(I)a written
				description of the monitoring or testing completed;
											(II)at the time of
				sampling, a portion of each sample equal in volume or weight to the portion
				retained by or for the agency; and
											(III)a copy of the
				results of any analysis of samples collected by or for the agency.
											(I)State
				authorityA State implementing a coal combustion residuals permit
				program has the authority to—
										(i)inspect
				structures; and
										(ii)implement and
				enforce the coal combustion residuals permit program.
										(J)Requirements for
				surface impoundments that do not meet certain criteria
										(i)In
				generalIn addition to the groundwater monitoring and corrective
				action requirements described in paragraph (2)(A)(ii), a coal combustion
				residuals permit program shall require a surface impoundment that receives coal
				combustion residuals after the date of enactment of this section to—
											(I)comply with the
				requirements in clause (ii)(I)(aa) and subclauses (II) through (IV) of clause
				(ii) if the surface impoundment—
												(aa)does not—
													(AA)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
													(BB)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
				and
													(bb)within 10 years
				after the date of enactment of this section, is required under
				section
				258.56(a) of title 40, Code of Federal Regulations, to undergo
				an assessment of corrective measures for any constituent identified in
				paragraph (2)(A)(ii) for which assessment groundwater monitoring is required;
				and
												(II)comply with the
				requirements in clause (ii)(I)(bb) and subclauses (II) through (IV) of clause
				(ii) if the surface impoundment—
												(aa)does not—
													(AA)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
													(BB)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
				and
													(bb)as
				of the date of enactment of this section, is subject to a State corrective
				action requirement.
												(ii)Requirements
											(I)Deadlines
												(aa)In
				generalExcept as provided in item (bb), subclause (IV), and
				clause (iii), the groundwater protection standard for structures identified in
				clause (i)(I) established by the agency responsible for implementing the coal
				combustion residuals permit program under section
				258.55(h) or
				258.55(i) of title 40, Code of
				Federal Regulations, for any constituent for which corrective measures are
				required shall be met—
													(AA)as soon as
				practicable at the relevant point of compliance, as described in
				section
				258.40(d) of title 40, Code of Federal Regulations; and
													(BB)not later than 10
				years after the date of enactment of this section.
													(bb)Impoundments
				subject to State corrective action requirementsExcept as
				provided in subclause (IV), the groundwater protection standard for structures
				identified in clause (i)(II) established by the agency responsible for
				implementing the coal combustion residuals permit program under section
				258.55(h) or
				258.55(i) of title 40, Code of
				Federal Regulations, for any constituent for which corrective measures are
				required shall be met—
													(AA)as soon as
				practicable at the relevant point of compliance, as described in
				section
				258.40(d) of title 40, Code of Federal Regulations; and
													(BB)not later than 8
				years after the date of enactment of this section.
													(II)ClosureIf
				the deadlines under clause (I) are not satisfied, the structure shall cease
				receiving coal combustion residuals and initiate closure under subsection
				(h).
											(III)Interim
				measures
												(aa)In
				generalExcept as provided in item (bb), not later than 90 days
				after the date on which the assessment of corrective measures is initiated, the
				owner or operator shall implement interim measures, as necessary, under the
				factors in section 258.58(a)(3) of title 40,
				Code of Federal Regulations.
												(bb)Impoundments
				subject to state corrective action requirementsItem (aa) shall
				only apply to surface impoundments subject to a State corrective action
				requirement as of the date of enactment of this section if the owner or
				operator has not implemented interim measures, as necessary, under the factors
				in section
				258.58(a)(3) of title 40, Code of Federal Regulations.
												(IV)Extension of
				deadline
												(aa)In
				generalExcept as provided in item (bb), the deadline for meeting
				a groundwater protection standard under subclause (I) may be extended by the
				agency responsible for implementing the coal combustion residuals permit
				program, after opportunity for public notice and comment under the public
				participation process described in subsection (b)(2)(B)(iii)(III), based
				on—
													(AA)the effectiveness
				of any interim measures implemented by the owner or operator of the facility
				under section 258.58(a)(3) of title 40,
				Code of Federal Regulations;
													(BB)the level of
				progress demonstrated in meeting the groundwater protection standard;
													(CC)the potential for
				other adverse human health or environmental exposures attributable to the
				contamination from the surface impoundment undergoing corrective action;
				and
													(DD)the lack of
				available alternative management capacity for the coal combustion residuals and
				related materials managed in the impoundment at the facility at which the
				impoundment is located if the owner or operator has used best efforts, as
				necessary, to design, obtain any necessary permits, finance, construct, and
				render operational the alternative management capacity during the time period
				for meeting a groundwater protection standard in subclause (I).
													(bb)ExceptionThe
				deadlines under subclause (I) shall not be extended if there has been
				contamination of public or private drinking water systems attributable to a
				surface impoundment undergoing corrective action, unless the contamination has
				been addressed by providing a permanent replacement water system.
												(iii)Subsequent
				closure
											(I)In
				generalIn addition to the groundwater monitoring and corrective
				action requirements described in paragraph (2)(A)(ii), a coal combustion
				residuals permit program shall require a surface impoundment that receives coal
				combustion residuals after the date of enactment of this section to comply with
				the requirements in subclause (II) if the surface impoundment—
												(aa)does not—
													(AA)have a liner
				system described in
				section
				258.40(b) of title 40, Code of Federal Regulations; and
													(BB)meet the design
				criteria described in
				section
				258.40(a)(1) of title 40, Code of Federal Regulations;
													(bb)more than 10
				years after the date of enactment of this section, is required under
				section
				258.56(a) of title 40, Code of Federal Regulations, to undergo
				an assessment of corrective measures for any constituent identified in
				paragraph (2)(A)(ii) for which assessment groundwater monitoring is required;
				and
												(cc)is
				not subject to the requirements in clause (ii).
												(II)Requirements
												(aa)ClosureThe
				structures identified in subclause (I) shall cease receiving coal combustion
				residuals and initiate closure in accordance with subsection (h) after
				alternative management capacity for the coal combustion residuals and related
				materials managed in the impoundment at the facility is available.
												(bb)Best
				effortsThe alternative management capacity shall be developed as
				soon as practicable with the owner or operator using best efforts to design,
				obtain necessary permits, finance, construct, and render operational the
				alternative management capacity.
												(cc)Alternative
				management capacity planThe owner or operator shall, in
				collaboration with the agency responsible for implementing the coal combustion
				residuals permit program, prepare a written plan that describes the steps
				necessary to develop the alternative management capacity and includes a
				schedule for completion.
												(dd)Public
				participationThe plan described in item (cc) shall be subject to
				public notice and comment under the public participation process described in
				subsection (b)(2)(B)(iii)(III).
												(2)Revised
				criteriaThe revised criteria described in this paragraph
				are—
									(A)the revised
				criteria for design, groundwater monitoring, corrective action, closure, and
				post-closure, for structures, including—
										(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, the
				revised criteria regarding design requirements described in
				section
				258.40 of title 40, Code of Federal Regulations, except that
				the leachate collection system requirements described in
				section
				258.40(a)(2) of title 40, Code of Federal Regulations do not
				apply to structures that are surface impoundments;
										(ii)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria regarding groundwater monitoring and
				corrective action requirements described in subpart E of part 258 of title 40,
				Code of Federal Regulations, except that, for the purposes of this paragraph,
				the revised criteria shall also include—
											(I)for the purposes
				of detection monitoring, the constituents boron, chloride, conductivity,
				fluoride, mercury, pH, sulfate, sulfide, and total dissolved solids; and
											(II)for the purposes
				of assessment monitoring, establishing a groundwater protection standard, and
				assessment of corrective measures, the constituents aluminum, boron, chloride,
				fluoride, iron, manganese, molybdenum, pH, sulfate, and total dissolved
				solids;
											(iii)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, in a manner consistent with subsection (h), the revised
				criteria for closure described in subsections (a) through (c) and (h) through
				(j) of section 258.60 of title 40, Code
				of Federal Regulations; and
										(iv)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for post-closure care described in
				section
				258.61 of title 40, Code of Federal Regulations, except for the
				requirement described in subsection (a)(4) of that section;
										(B)the revised
				criteria for location restrictions described in—
										(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, sections
				258.11 through 258.15 of title 40, Code of Federal Regulations; and
										(ii)for existing
				structures that receive coal combustion residuals after the date of enactment
				of this section, sections
				258.11 and
				258.15 of title 40, Code of Federal
				Regulations;
										(C)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for air quality described in
				section
				258.24 of title 40, Code of Federal Regulations;
									(D)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for financial assurance described in subpart G of
				part 258 of title 40, Code of Federal Regulations;
									(E)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for surface water described in
				section
				258.27 of title 40, Code of Federal Regulations;
									(F)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for recordkeeping described in
				section
				258.29 of title 40, Code of Federal Regulations;
									(G)for landfills and
				other land-based units, other than surface impoundments, that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for run-on and run-off control systems described in
				section
				258.26 of title 40, Code of Federal Regulations; and
									(H)for surface
				impoundments that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for run-off control systems described in
				section
				258.26(a)(2) of title 40, Code of Federal Regulations.
									(d)Written notice
				and opportunity to remedy
								(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (2) if
				at any time the State—
									(A)does not satisfy
				the notification requirement under subsection (b)(1);
									(B)has not submitted
				a certification under subsection (b)(2);
									(C)does not satisfy
				the maintenance requirement under subsection (b)(3);
									(D)is not
				implementing a coal combustion residuals permit program that—
										(i)meets the
				specifications described in subsection (c); or
										(ii)(I)is consistent with the
				certification under subsection (b)(2)(B)(iii); and
											(II)maintains fully
				effective statutes or regulations necessary to implement a coal combustion
				residuals permit program; or
											(E)does not make
				available to the Administrator, within 90 days of a written request, specific
				information necessary for the Administrator to ascertain whether the State has
				complied with subparagraphs (A) through (D).
									(2)RequestIf
				the request described in paragraph (1)(E) is made pursuant to a petition of the
				Administrator, the Administrator shall only make the request if the
				Administrator does not possess the information necessary to ascertain whether
				the State has complied with subparagraphs (A) through (D) of paragraph
				(1).
								(3)Contents of
				notice; deadline for responseA notice provided under this
				subsection shall—
									(A)include findings
				of the Administrator detailing any applicable deficiencies in—
										(i)compliance by the
				State with the notification requirement under subsection (b)(1);
										(ii)compliance by the
				State with the certification requirement under subsection (b)(2);
										(iii)compliance by
				the State with the maintenance requirement under subsection (b)(3);
										(iv)the State coal
				combustion residuals permit program in meeting the specifications described in
				subsection (c); and
										(v)compliance by the
				State with the request under paragraph (1)(E); and
										(B)identify, in
				collaboration with the State, a reasonable deadline, by which the State shall
				remedy the deficiencies detailed under subparagraph (A), which shall be—
										(i)in
				the case of a deficiency described in clauses (i) through (iv) of subparagraph
				(A), not earlier than 180 days after the date on which the State receives the
				notice; and
										(ii)in the case of a
				deficiency described in subparagraph (A)(v), not later than 90 days after the
				date on which the State receives the notice.
										(e)Implementation
				by administrator
								(1)In
				generalThe Administrator shall implement a coal combustion
				residuals permit program for a State only if—
									(A)the Governor of
				the State notifies the Administrator under subsection (b)(1) that the State
				will not adopt and implement a permit program;
									(B)the State has
				received a notice under subsection (d) and the Administrator determines, after
				providing a 30-day period for notice and public comment, that the State has
				failed, by the deadline identified in the notice under subsection (d)(3)(B), to
				remedy the deficiencies detailed in the notice under subsection (d)(3)(A);
				or
									(C)the State informs
				the Administrator, in writing, that such State will no longer implement such a
				permit program.
									(2)ReviewA
				State may obtain a review of a determination by the Administrator under this
				subsection as if the determination was a final regulation for purposes of
				section 7006.
								(3)Other
				structuresFor structures located on property within the exterior
				boundaries of a State for which the State does not have authority or
				jurisdiction to regulate, the Administrator shall implement a coal combustion
				residuals permit program only for those structures.
								(4)RequirementsIf
				the Administrator implements a coal combustion residuals permit program for a
				State under paragraph (1) or (3), the permit program shall consist of the
				specifications described in subsection (c).
								(5)Enforcement
									(A)In
				generalIf the Administrator implements a coal combustion
				residuals permit program for a State under paragraph (1)—
										(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
										(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section in the State.
										(B)Other
				structuresIf the Administrator implements a coal combustion
				residuals permit program for a State under paragraph (3)—
										(i)the authorities
				referred to in section 4005(c)(2)(A) shall apply with respect to coal
				combustion residuals and structures for which the Administrator is implementing
				the coal combustion residuals permit program; and
										(ii)the Administrator
				may use those authorities to inspect, gather information, and enforce the
				requirements of this section for the structures for which the Administrator is
				implementing the coal combustion residuals permit program.
										(f)State control
				after implementation by administrator
								(1)State
				control
									(A)New adoption and
				implementation by stateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(A), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from
				the Administrator—
											(I)a determination,
				after providing a 30-day period for notice and public comment that the State
				coal combustion residuals permit program meets the specifications described in
				subsection (c); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
										(i)remedying only the
				deficiencies detailed in the notice provided under subsection (d)(3)(A);
				and
										(ii)receiving from
				the Administrator—
											(I)a determination,
				after providing a 30-day period for notice and public comment, that the
				deficiencies detailed in such notice have been remedied; and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(C)Resumption of
				implementation by stateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(C), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from
				the Administrator—
											(I)a determination,
				after providing a 30-day period for notice and public comment, that the State
				coal combustion residuals permit program meets the specifications described in
				subsection (c); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(2)Review of
				determination
									(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the
				Administrator that the deficiencies have been remedied pursuant to paragraph
				(1)(B)(i), as applicable.
									(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
									(3)Implementation
				during transition
									(A)Effect on
				actions and ordersActions taken or orders issued pursuant to a
				coal combustion residuals permit program shall remain in effect if—
										(i)a
				State takes control of its coal combustion residuals permit program from the
				Administrator under paragraph (1); or
										(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
										(B)Change in
				requirementsSubparagraph (A) shall apply to such actions and
				orders until such time as the Administrator or the head of the lead State
				agency responsible for implementing the coal combustion residuals permit
				program, as applicable—
										(i)implements changes
				to the requirements of the coal combustion residuals permit program with
				respect to the basis for the action or order; or
										(ii)certifies the
				completion of a corrective action that is the subject of the action or
				order.
										(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e)(1) for such
				State.
								(g)Effect on
				determination under 4005(c) or 3006The Administrator shall not
				consider the implementation of a coal combustion residuals permit program by
				the Administrator under subsection (e) in making a determination of approval
				for a permit program or other system of prior approval and conditions under
				section 4005(c) or of authorization for a program under section 3006.
							(h)Closure
								(1)In
				generalIf it is determined, pursuant to a coal combustion
				residuals permit program, that a structure should close, the time period and
				method for the closure of such structure shall be set forth in a closure plan
				that establishes a deadline for completion and that takes into account the
				nature and the site-specific characteristics of the structure to be
				closed.
								(2)Surface
				impoundmentIn the case of a surface impoundment, the closure
				plan under paragraph (1) shall require, at a minimum, the removal of liquid and
				the stabilization of remaining waste, as necessary to support the final
				cover.
								(i)Authority
								(1)State
				authorityNothing in this
				section shall preclude or deny any right of any State to adopt or enforce any
				regulation or requirement respecting coal combustion residuals that is more
				stringent or broader in scope than a regulation or requirement under this
				section.
								(2)Authority of the
				administrator
									(A)In
				generalExcept as provided in
				subsections (d) and (e) and section 6005, the Administrator shall, with respect
				to the regulation of coal combustion residuals, defer to the States pursuant to
				this section.
									(B)Imminent
				hazardNothing in this section shall be construed as affecting
				the authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
									(C)Enforcement
				assistance only upon requestUpon request from the head of a lead
				State agency that is implementing a coal combustion residuals permit program,
				the Administrator may provide to such State agency only the enforcement
				assistance requested.
									(D)Concurrent
				enforcementExcept as provided in subparagraph (C), the
				Administrator shall not have concurrent enforcement authority when a State is
				implementing a coal combustion residuals permit program.
									(E)Other
				authorityThe Administrator shall not have authority to finalize
				the proposed rule published at pages 35128 through 35264 of volume 75 of the
				Federal Register (June 21, 2010).
									(3)Citizen
				suitsNothing in this section shall be construed to affect the
				authority of a person to commence a civil action in accordance with section
				7002.
								(j)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				by the Administrator under subsection (e) shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
							(k)DefinitionsIn
				this section:
								(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
									(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
									(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
									(C)fluidized bed
				combustion wastes;
									(D)wastes from the
				co-burning of coal with non-hazardous secondary materials, provided that coal
				makes up at least 50 percent of the total fuel burned; and
									(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
									(2)Coal combustion
				residuals permit programThe term coal combustion residuals
				permit program means all of the authorities, activities, and procedures
				that comprise the system of prior approval and conditions implemented by or for
				a State to regulate the management and disposal of coal combustion
				residuals.
								(3)Code of federal
				regulationsThe term Code of Federal Regulations
				means the Code of Federal Regulations (as in effect on the date of enactment of
				this section) or any successor regulations.
								(4)Permit; prior
				approval and conditionsThe terms permit and
				prior approval and conditions mean any authorization, license, or
				equivalent control document that incorporates the requirements and revised
				criteria described in paragraphs (1) and (2) of subsection (c),
				respectively.
								(5)Revised
				criteriaThe term revised criteria means the
				criteria promulgated for municipal solid waste landfill units under section
				4004(a) and under section 1008(a)(3), as revised under section 4010(c).
								(6)Structure
									(A)In
				generalExcept as provided in subparagraph (B), the term
				structure means a landfill, surface impoundment, or other
				land-based unit which may receive coal combustion residuals.
									(B)De minimis
				receiptThe term structure does not include any
				land-based unit that receives only de minimis quantities of coal combustion
				residuals if the presence of coal combustion residuals is incidental to the
				material managed in the
				unit.
									.
				(b)Conforming
			 amendmentThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act is amended by inserting after the item relating to
			 section 4010 the following:
					
						
							Sec. 4011. Management and disposal of coal
				combustion
				residuals.
						
						.
				402.2000 Regulatory
			 determinationNothing in this
			 title, or the amendments made by this title, shall be construed to alter in any
			 manner the Environmental Protection Agency’s regulatory determination entitled
			 Notice of Regulatory Determination on Wastes from the Combustion of
			 Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22, 2000), that the
			 fossil fuel combustion wastes addressed in that determination do not warrant
			 regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et
			 seq.).
			403.Technical
			 assistanceNothing in this
			 title, or the amendments made by this title, shall be construed to affect the
			 authority of a State to request, or the Administrator of the Environmental
			 Protection Agency to provide, technical assistance under the Solid Waste
			 Disposal Act (42
			 U.S.C. 6901 et seq.).
			404.Federal Power
			 ActNothing in this title, or
			 the amendments made by this title, shall be construed to affect the obligations
			 of the owner or operator of a structure (as defined in section 4011 of the
			 Solid Waste Disposal Act, as added by this title) under section 215(b)(1) of
			 the Federal Power Act (16 U.S.C. 824o(b)(1)).
			VPreserving State
			 authority to make determinations relating to water quality standards
			501.State water
			 quality standards
				(a)State water
			 quality standardsSection
			 303(c)(4) of the Federal Water Pollution Control Act (33 U.S.C.
			 1313(c)(4)) is amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
					(2)by striking
			 (4) and inserting (4)(A);
					(3)by striking
			 The Administrator shall promulgate and inserting the
			 following:
						
							(B)The Administrator shall
				promulgate
							;
				and
					(4)by adding at the
			 end the following:
						
							(C)Notwithstanding subparagraph (A)(ii), the
				Administrator may not promulgate a revised or new standard for a pollutant in
				any case in which the State has submitted to the Administrator and the
				Administrator has approved a water quality standard for that pollutant, unless
				the State concurs with the Administrator’s determination that the revised or
				new standard is necessary to meet the requirements of this
				Act.
							.
					(b)Federal licenses
			 and permitsSection 401(a) of such Act (33 U.S.C. 1341(a))
			 is amended by adding at the end the following:
					
						(7)With respect to any discharge, if a
				State or interstate agency having jurisdiction over the navigable waters at the
				point where the discharge originates or will originate determines under
				paragraph (1) that the discharge will comply with the applicable provisions of
				sections 301, 302, 303, 306, and 307, the Administrator may not take any action
				to supersede the
				determination.
						.
				(c)State NPDES
			 permit programsSection 402(c) of such Act (42 U.S.C. 1342(c))
			 is amended by adding at the end the following:
					
						(5)Limitation on
				authority of Administrator to withdraw approval of State
				programsThe Administrator may not withdraw approval of a State
				program under paragraph (3) or (4), or limit Federal financial assistance for
				the State program, on the basis that the Administrator disagrees with the State
				regarding—
							(A)the implementation
				of any water quality standard that has been adopted by the State and approved
				by the Administrator under section 303(c); or
							(B)the implementation
				of any Federal guidance that directs the interpretation of the State’s water
				quality
				standards.
							.
				(d)Limitation on
			 authority of Administrator To object to individual
			 permitsSection 402(d) of such Act (33 U.S.C. 1342(d))
			 is amended by adding at the end the following:
					
						(5)The Administrator may not object
				under paragraph (2) to the issuance of a permit by a State on the basis
				of—
							(A)the Administrator’s interpretation of
				a water quality standard that has been adopted by the State and approved by the
				Administrator under section 303(c); or
							(B)the implementation of any Federal
				guidance that directs the interpretation of the State’s water quality
				standards.
							.
				502.Permits for
			 dredged or fill material
				(a)Authority of EPA
			 AdministratorSection 404(c) of the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1344(c)) is amended—
					(1)by striking (c) and
			 inserting (c)(1); and
					(2)by adding at the
			 end the following:
						
							(2)Paragraph (1) shall not apply to any permit
				if the State in which the discharge originates or will originate does not
				concur with the Administrator’s determination that the discharge will result in
				an unacceptable adverse effect as described in paragraph (1).
							(3)Following the date of issuance of a permit
				by the Secretary in accordance with this section, the Administrator may not
				take any action under paragraph (1) to retroactively invalidate the
				permit.
							.
					(b)State permit
			 programsThe first sentence of section 404(g)(1) of such Act
			 (33 U.S.C.
			 1344(g)(1)) is amended by striking The Governor of any
			 State desiring to administer its own individual and general permit program for
			 the discharge and inserting The Governor of any State desiring
			 to administer its own individual and general permit program for some or all of
			 the discharges.
				503.Deadlines for
			 agency commentsSection 404 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended—
				(1)in subsection (m)
			 by striking ninetieth day and inserting 30th day (or the
			 60th day if additional time is requested); and
				(2)in subsection
			 (q)—
					(A)by striking
			 (q) and inserting (q)(1); and
					(B)by adding at the
			 end the following:
						
							(2)The Administrator and the head of a
				department or agency referred to in paragraph (1) shall each submit any
				comments with respect to an application for a permit under subsection (a) or
				(e) not later than the 30th day (or the 60th day if additional time is
				requested) after the date of receipt of an application for a permit under that
				subsection.
							.
					504.Applicability
			 of amendmentsThe amendments
			 made by this title shall apply to actions taken on or after the date of
			 enactment of this Act, including actions taken with respect to permit
			 applications that are pending or revised or new standards that are being
			 promulgated as of such date of enactment.
			505.Reporting on
			 harmful pollutantsNot later
			 than 1 year after the date of enactment of this Act, and annually thereafter,
			 the Administrator of the Environmental Protection Agency shall submit to
			 Congress a report on any increase or reduction in waterborne pathogenic
			 microorganisms (including protozoa, viruses, bacteria, and parasites), toxic
			 chemicals, or toxic metals (such as lead and mercury) in waters regulated by a
			 State under the provisions of this title, including the amendments made by this
			 title.
			506.Pipelines
			 crossing streambedsNone of
			 the provisions of this title, including the amendments made by this title,
			 shall be construed to limit the authority of the Administrator of the
			 Environmental Protection Agency, as in effect on the day before the date of
			 enactment of this Act, to regulate a pipeline that crosses a streambed.
			507.Impacts of EPA
			 regulatory activity on employment and economic activity
				(a)Analysis of
			 impacts of actions on employment and economic activity
					(1)AnalysisBefore taking a covered action, the
			 Administrator shall analyze the impact, disaggregated by State, of the covered
			 action on employment levels and economic activity, including estimated job
			 losses and decreased economic activity.
					(2)Economic
			 models
						(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 utilize the best available economic models.
						(B)Annual GAO
			 reportNot later than December 31st of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.
						(3)Availability of
			 informationWith respect to any covered action, the Administrator
			 shall—
						(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet Web site
			 of the Environmental Protection Agency; and
						(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post such analysis in the
			 Capitol of such State.
						(b)Public
			 hearings
					(1)In
			 generalIf the Administrator
			 concludes under subsection (a)(1) that a covered action will have more than a
			 de minimis negative impact on employment levels or economic activity in a
			 State, the Administrator shall hold a public hearing in each such State at
			 least 30 days prior to the effective date of the covered action.
					(2)Time, location,
			 and selectionA public hearing required under paragraph (1) shall
			 be held at a convenient time and location for impacted residents. In selecting
			 a location for such a public hearing, the Administrator shall give priority to
			 locations in the State that will experience the greatest number of job
			 losses.
					(c)NotificationIf the Administrator concludes under
			 subsection (a)(1) that a covered action will have more than a de minimis
			 negative impact on employment levels or economic activity in any State, the
			 Administrator shall give notice of such impact to the State’s Congressional
			 delegation, Governor, and Legislature at least 45 days before the effective
			 date of the covered action.
				(d)DefinitionsIn
			 this section, the following definitions apply:
					(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
					(2)Covered
			 actionThe term covered action means any of the
			 following actions taken by the Administrator under the Federal Water Pollution
			 Control Act (33
			 U.S.C. 1201 et seq.):
						(A)Issuing a regulation, policy statement,
			 guidance, response to a petition, or other requirement.
						(B)Implementing a new or substantially altered
			 program.
						(3)More than a de
			 minimis negative impactThe term more than a de minimis
			 negative impact means the following:
						(A)With respect to
			 employment levels, a loss of more than 100 jobs. Any offsetting job gains that
			 result from the hypothetical creation of new jobs through new technologies or
			 government employment may not be used in the job loss calculation.
						(B)With respect to
			 economic activity, a decrease in economic activity of more than $1,000,000 over
			 any calendar year. Any offsetting economic activity that results from the
			 hypothetical creation of new economic activity through new technologies or
			 government employment may not be used in the economic activity
			 calculation.
						VIREGIONAL HAZE
			 REGULATORY RELIEF
			601.Implementation
			 plansSection 110 of the Clean
			 Air Act (42 U.S.C.
			 7410) is amended—
				(1)in subsection (c), by striking
			 (c)(1) The Administrator and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(c)Federal
				plans
							(1)Plans
								(A)In
				generalExcept as provided in subparagraph (C), unless the
				conditions described in subparagraph (B) are met, the Administrator shall
				promulgate a Federal implementation plan at any time after the date that is 2
				years after the date on which the Administrator—
									(i)finds that a State
				has failed to make a required submission or finds that the plan or plan
				revision submitted by the State does not satisfy the minimum criteria
				established under subsection (k)(1)(A); or
									(ii)disapproves a
				State implementation plan submission.
									(B)ConditionsThe
				conditions described in this subparagraph are that, before the date on which
				the Administrator promulgates a Federal implementation plan—
									(i)a
				State corrects a deficiency in a State implementation plan or plan revision
				submitted by the State; and
									(ii)the Administrator
				approves the plan or plan revision.
									(C)Visibility
				protection plansIn the case of a Federal implementation plan
				promulgated after the date of enactment of this subparagraph in place of a
				State implementation plan under section 169A—
									(i)the Administrator
				shall promulgate such Federal implementation plan only if the Administrator
				makes a finding that the State submitting the State implementation plan failed
				to consider the factors described in paragraphs (1) and (2) of section 169A(g)
				in preparing and submitting the plan; and
									(ii)compliance with
				the requirements of such Federal implementation plan shall not be required
				earlier than 5 years after the date of
				promulgation.
									;
				and
				(2)in subsection
			 (k)—
					(A)by striking
			 paragraph (3) and inserting the following:
						
							(3)Full approval
				and disapproval
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), in the
				case of any submission for which the Administrator is required to act under
				paragraph (2), the Administrator shall approve the submission as a whole if the
				submission meets all of the applicable requirements of this Act.
								(B)ReviewIn
				reviewing any State implementation plan submitted pursuant to section 169A, the
				Administrator shall limit the review only to a determination of whether the
				State submitting the State implementation plan considered the factors described
				in paragraphs (1) and (2) of section 169A(g) in preparing and submitting the
				plan.
								(C)Visibility
				plansThe Administrator shall approve as a whole any
				implementation plan submitted pursuant to section 169A that was prepared and
				submitted after consideration of the factors described in paragraphs (1) and
				(2) of section 169A(g).
								;
				and
					(B)in paragraph
			 (5)—
						(i)in
			 the first sentence, by striking Whenever and inserting the
			 following:
							
								(A)In
				generalWhenever
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Visibility
				plansNotwithstanding subparagraph (A), with respect to an
				implementation plan approved pursuant to section 169A, the Administrator shall
				only find that such a plan is substantially inadequate to meet standards for
				air pollutants that cause or contribute to the impairment of visibility, or any
				other applicable standard or requirement, under that section if the
				Administrator makes a finding that, in preparing the plan, the submitting State
				failed to consider the factors described in paragraphs (1) and (2) of section
				169A(g).
								(C)Existing
				visibility plans
									(i)Request for
				revocationAt any time after the date of enactment of this
				subparagraph—
										(I)a State may
				request that the existing Federal or State implementation plan for the State
				regarding visibility, or any determination made in calendar year 2012 or 2013
				of best available retrofit technology pursuant to section 169A, be revoked;
				and
										(II)upon receipt of
				such a request, the Administrator shall revoke the implementation plan.
										(ii)Submission of
				new or revised planUpon a revocation under clause (i)(II), the
				State that requested the revocation shall, not later than 2 years after such
				revocation, submit to the Administrator a new or revised visibility plan in
				accordance with this
				Act.
									.
						602.Visibility
			 protection for Federal Class I areasSection 169A of the Clean Air Act
			 (42 U.S.C.
			 7491) is amended—
				(1)in subsection (b)(2), in the matter
			 preceding subparagraph (A), by striking as may be necessary and
			 inserting as the State determines, at the sole discretion of the State
			 after considering factors described in this section and providing adequate
			 opportunity for public comment, may be necessary; and
				(2)in subsection
			 (g)—
					(A)by striking
			 paragraph (1) and inserting the following:
						
							(1)(A)in determining
				reasonable progress, there shall be taken into consideration—
									(i)the costs of
				compliance;
									(ii)the time
				necessary for compliance;
									(iii)the energy and
				nonair quality environmental impacts of compliance;
									(iv)the remaining
				useful life of any existing source subject to requirements under this
				section;
									(v)the degree of
				improvement in visibility that may reasonably be anticipated to result from
				measures described in the applicable implementation plan; and
									(vi)the economic
				impacts to the State (including people of the State);
									(B)in consideration
				of costs of compliance pursuant to subparagraph (A)(i), the State may use
				source-specific cost estimations developed by a licensed professional engineer
				as an alternate to other methods of estimation approved by the Administrator;
				and
								(C)in consideration
				of the degree of improvement in visibility pursuant to subparagraph (A)(v), the
				State may use alternate modeling techniques or methods than those prescribed by
				the Administrator in the Agency’s Guideline on Air Quality
				Models under appendix W to part 51 of title 40, Code of Federal
				Regulations, and, where available, measured emissions and monitoring data shall
				be used;
								;
				
					(B)in paragraph
			 (2)—
						(i)by
			 striking (2) in determining best available retrofit technology the
			 State and inserting the following:
							
								(2)in determining the
				best available retrofit technology—
									(A)the
				State
									; 
						(ii)in
			 subparagraph (A) (as designated by clause (i)), by inserting the
			 economic impacts to the State (including people of the State), after
			 life of the source,;
						(iii)by
			 striking technology; and inserting technology;
			 and; and
						(iv)by
			 adding at the end the following:
							
								(B)in consideration
				of the costs of compliance pursuant to subparagraph (A), the State may use
				source-specific cost estimations developed by a licensed professional engineer
				as an alternate to other methods of estimation approved by the
				Administrator;
								(C)with respect to
				consideration of the degree of improvement in visibility pursuant to
				subparagraph (A)—
									(i)the State may use
				alternate modeling techniques or methods than those prescribed by the
				Administrator in the Agency’s Guideline on Air Quality Models
				under appendix W to part 51 of title 40, Code of Federal Regulations;
									(ii)the State may
				consider the degree of improvement in visibility in the mandatory class I
				Federal area that is most affected by emissions from the source without
				considering the degree of improvement in visibility in any other such area;
				and
									(iii)the
				Administrator (in any case in which the Administrator has authority to
				determine emission limitations which reflect such technology) may not consider
				the degree of improvement in visibility in any area other than the mandatory
				class I Federal area that is most affected by emissions from the source;
				and
									(D)the determination
				of best available retrofit technology by the State for any source shall be
				subject to review by the Administrator, an administrative entity, or a Federal
				or State court only pursuant to a clearly erroneous standard of
				review;
								;
				and
						(C)in paragraph (4),
			 by striking (or the date of promulgation of such a plan revision in the
			 case of action by the Administrator under section 110(c) for purposes of this
			 section).
					VIINo
			 regional haze regulation on the coal-powered Navajo generating station
			701.Limitation on
			 authority to issue regulationsThe Administrator of the Environmental
			 Protection Agency shall not promulgate any Federal implementation plan pursuant
			 to section 169A or 169B of the Clean Air Act (42 U.S.C. 7491, 7492; relating to
			 visibility protection) that would—
				(1)adversely impact
			 employment at the coal-powered Navajo Generating Station or other coal-fired
			 power plants and coal mines on tribal lands in northern Arizona;
				(2)directly or
			 indirectly diminish the revenue received by the Federal Government or any
			 State, tribal or local government by reducing through regulation the amount of
			 coal that is available for mining on Navajo and Hopi Reservation lands;
				(3)cause a reduction in coal-based revenue to
			 meet financial obligations required by federally authorized Indian water rights
			 settlements, pursuant to section 403(f) of the Colorado River Basin Project Act
			 (43 U.S.C.
			 1543(f)):
				(4)reduce the amount
			 of coal, or increase the cost of coal, available for the Navajo Generating
			 Station’s Federal responsibility to deliver water and power, as authorized by
			 the Colorado River Basin Project Act (43 U.S.C. 1501 et seq.); or
				(5)expose the United
			 States to liability for taking the value of tribally-owned coal in northern
			 Arizona through regulation.
				
	
		
			Passed the House of
			 Representatives September 21, 2012.
			Karen L. Haas,
			Clerk
		
	
